Title: From Thomas Jefferson to Turner Southall, Robert Goode, John Banister, William Call, and William Greene Munford, 15 February 1781
From: Jefferson, Thomas
To: Southall, Turner,Goode, Robert,Banister, John,Call, William,Munford, William Greene



Sir
Richmond Febry 15. 1781.

For the future protection of the Stores and Country on James River it has been thought necessary to erect a defensive work at Hood’s. Among other requisites forty labouring Slaves are wanting for two months. After trying the exertions of the ordinary Officers to procure them we have been able to procure 13 only, who are to be at the place on Monday next. I must therefore resort to the aid of the zealous Citizens in the Counties round about that post to endeavour to prevail on the people to spare labourers. Give me leave to beg your assistance in this way and to rely on you for procuring on the best terms you can within your County six able labouring slaves to be at Hoods immediately and to continue there two months. To this be so good as to add the further favor of informing me from time to time of your success.
I am with great Esteem Sir &c,

T.J.

